Citation Nr: 1543506	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a skin condition of the feet/toenails, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing was held on October 29, 2009, in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in November 2010 and October 2012.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand: To provide the Veteran with supplemental VA medical opinions, obtain updated VA treatment records, and ensure compliance with prior remand directives.

The Board previously remanded these claims to provide the Veteran with addendum medical opinions that sufficiently addressed the likelihood that his current hypertension and foot/toenail skin conditions were etiologically related to active military service or were caused or aggravated by his service-connected diabetes mellitus.  The claims file was sent back to the VA examiner who conducted the March 2012 examination, and addendum opinions were provided in December 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in further detail below, the Board finds the opinions provided to be inadequate for adjudicatory purposes, and remand needed in order for VA to meet its duty to assist the Veteran by providing adequate examinations.

With regard to the Veteran's claim for entitlement to service connection for hypertension, a VA examination was conducted in March 2012 and the examination report has been associated with the claims file.  The March 2012 VA examiner noted review of the claims file, stated that hypertension was first diagnosed in 2002, and opined that it was less likely than not that the Veteran's hypertension manifested during his military service.  The Board remanded the issue for an opinion regarding secondary service connection.  The VA examiner supplied an addendum opinion in December 2012, and opined that the Veteran's hypertension was not caused by or aggravated beyond its normal progression by his diabetes mellitus, because the Veteran was diagnosed with hypertension prior to being diagnosed with diabetes mellitus and also because the Veteran had normal renal functioning.  The examiner did not indicate what, if any, evidence of record supported his conclusion that the Veteran has normal renal functioning, and provided no explanation of its relevance to the question of the existence of a relationship between the hypertension and diabetes mellitus.  The opinion thus does not include sufficient rationale to allow the Board to make a well-educated decision on this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, as lay adjudicators, Board members may not make their own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, supplemental medical opinion is needed prior to adjudication by the Board.  

Concerning the Veteran's claim for entitlement to service connection for a skin condition of the feet/toenails, VA provided a medical examination in March 2012.  The VA examiner noted review of the claims file and concluded that because the Veteran's service treatment records did not contain a diagnosis of any skin condition, it was less likely than not that any current skin condition is related to the Veteran's military service.  The Board remanded the claim for an addendum opinion which addressed the likelihood that the Veteran's foot/toenail skin condition was etiologically related to his service-connected diabetes mellitus.  An addendum opinion was provided in December 2012.  The VA examiner merely stated that onychomycosis was not caused by service-connected diabetes mellitus and that there is no cause and effect relationship between diabetes mellitus and onychomycosis.  This opinion is merely conclusory, and also does not include sufficient rationale to allow the Board to make a well-educated decision on this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. at 125.  Additionally, although the Board specifically directed that the examiner acknowledge the Veteran's complaint of a skin condition shortly after separation from service, no such notation was made and it is unclear whether the examiner considered the Veteran's full medical history, including his lay statements, in reaching his conclusion.  Further, although the examiner stated that there is no cause and effect relationship between onychomycosis and diabetes mellitus, he did not address medical treatise evidence, submitted by the Veteran at the time of his October 2009 Board hearing, listing circulatory disease as a risk factor of onychomycosis and stating that diabetics are prone to bacterial and fungal infections because of the adverse effects of hypoglycemia on granulocyte and T-cell function.  As it is unclear whether the examiner considered the complete relevant evidence of record, the opinions provided include unsupported conclusory statements, and because the December 2012 addendum opinion provided is not found to substantially comply with the Board's remand directives, further medical opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board errs as a matter of law when it fails to ensure remand compliance);  see also Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

As the Board is remanding the claims for further development, any outstanding VA treatment records should be requested on remand and associated with the file.  See  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from January 2014 to the present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion, preferably one with expertise in foot and/or dermatological conditions, to provide a supplemental VA medical opinion as to the etiology of the Veteran's onychomycosis and tinea pedis.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide opinions on the following, with regard to the Veteran's diagnoses of tinea pedis and onychomycosis (existing during the appeal period from May 2007 to present):

a.  Whether the disability at least as likely as not (50 percent or greater probability) arose during the Veteran's military service.

The reviewer is advised that the Veteran first filed a claim for skin condition of the feet in April 1972, within one month of separation from military service.  The reviewer's attention is also directed to VA treatment records documenting foot/nail complaints and treatment: August 1998 note documenting onychomycosis with long, thick, yellow, and brittle nails; October 1998 note continuing to assess onychomycosis with long, thick nails; February 1999 note indicating continued peeling of the feet despite medication; November 2005 diagnosing dermatophytosis, bilateral feet, with very thick nails and fungus; October 2007 podiatry note diagnosing tinea pedis and onychomycosis.  The reviewer is specifically asked to address the likelihood that these represent manifestations or recurrences of one or more fungal infections which at least as likely as not arose during military service.

b.  Whether the disability at least as likely as not (50 percent or greater probability) is causally related to the Veteran's military service.

The Veteran asserts that his feet were wet for an extended period while he served in the Republic of Vietnam (from May 1971 to February 1972), and that he believes this contributed to his development of toenail fungus.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the skin disability was caused or aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected diabetes mellitus.

In providing a response to this question, the reviewer is asked to comment on treatise evidence from the Merck Manual, submitted by the Veteran at the October 2009 Board hearing, listing circulatory disease among the risk factors for onychomycosis and stating that diabetics are prone to bacterial and fungal infection because of the adverse effects of hyperglycemia on granulocyte and T-cell function.

*  If it is determined that the Veteran's skin disability has been aggravated by his service-connected diabetes mellitus, the reviewer should quantify the approximate degree of disability, or baseline, before the onset of aggravation. (i.e. what approximate level of skin disability would exist if it underwent its own natural progression, and was not aggravated by the diabetes mellitus). 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing part one, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion with regard to the Veteran's hypertension, to provide a supplemental VA medical opinion as to the etiology of the Veteran's current hypertension.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide opinions on the following:

a.  Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) arose during or is etiologically related to the Veteran's military service.
 
b.  Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) was caused or aggravated (permanently worsened beyond normal progression of the disorder) by his service-connected diabetes mellitus.

*  If it is determined that the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus, the reviewer should quantify the approximate degree of disability, or baseline, before the onset of aggravation (i.e. what approximate level of hypertension would exist if it underwent its own natural progression, and was not aggravated by the diabetes mellitus). 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The reviewer must include in the medical report the rationale for any opinion expressed, to include citation to medical literature and the relevant evidence of record, as necessary.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the above, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as necessary.  

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for service connection for skin condition of the feet/toenails and hypertension in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


[CONTINUED ON NEXT PAGE]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




